          Case 1:20-cv-00973-NONE-EPG Document 21 Filed 04/27/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     NAHRAIN AL PATO, ET AL.,                            CASE NO. 1:20-cv-00973 NONE EPG
10
                                  Plaintiffs,            STIPULATION AND ORDER FOR EXTENSION
11                                                       OF TIME
                            v.
12
     WILLIAM BARR, ET AL.,
13
                                  Defendants.
14

15
            The United States respectfully requests a 30-day extension of time in which to respond to the
16
     Complaint, and counsel for plaintiffs does not oppose. United States Citizenship and Immigration
17
     Services has approved the I-730 and transferred the matter to the National Visa Center, and the applicant
18
     is being scheduled for an additional overseas interview. The parties therefore stipulate that the new date
19
     for the defendants to file an answer or other dispositive pleading is May 28, 2021.
20
                                                             Respectfully submitted,
21
            ///
22
            ///
23
            ///
24
            ///
25
            ///
26
            ///
27
            ///
28
                                                         1


30
         Case 1:20-cv-00973-NONE-EPG Document 21 Filed 04/27/21 Page 2 of 3

 1   Dated: April 27, 2021                      PHILLIP A. TALBERT
                                                Acting United States Attorney
 2

 3                                        By: /s/ AUDREY B. HEMESATH
                                              AUDREY B. HEMESATH
 4                                            Assistant United States Attorney
 5

 6                                              /s/ CURTIS MORRISON
                                                CURTIS MORRISON
 7                                              Counsel for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            2


30
         Case 1:20-cv-00973-NONE-EPG Document 21 Filed 04/27/21 Page 3 of 3

 1                                                 ORDER

 2         Pursuant to the parties’ stipulation filed on April 27, 2021 (ECF No. 20) and good cause

 3 appearing, IT IS HEREBY ORDERED that Defendants shall file an answer or other dispositive pleading

 4 no later than May 28, 2021.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    April 27, 2021                             /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       3


30
